Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
This action is in response to claims filed 3/11/2020.  A telephone interview with attorney Eric Jensen on 2/10/2021 confirmed the pending claims to be examined are 13-32.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art of record fails to anticipate or show in combination all the features of applicant’s invention:
With respect to claim 12, a novel luggage boot connector device, comprising amongst other structures, a first support structure; a first connection means suitable for integrally connecting said first support structure to a first bar of a luggage boot; a first longitudinal element comprising a first end and a second end; a second connection means between said first end of said first longitudinal element and said first support structure, said second connection means being suitable for allowing a rotation of said first longitudinal element, with respect to said first support structure, between at least: a first position, and a second position at which said first longitudinal element is arranged transversely to how the first longitudinal element is arranged in said first position; a first locking means suitable for reversibly locking said first longitudinal element with respect to said first support structure when said first longitudinal element is 
With respect to claim 24, a novel luggage boot connector device, comprising amongst other structures, a first bar and a second bar which are connectable to said roof of the motor vehicle so as to be arranged substantially parallel to each other; a first longitudinal element comprising a first end and a second end opposite to said first end; connection means between said first end of said first longitudinal element and said first bar, said connection means being suitable for allowing a rotation of said first longitudinal element, with respect to said first bar, between at least: a first position at which said first longitudinal element is arranged substantially parallel to said first bar and a second position at which said first longitudinal element is arranged transversely to said first bar; a first locking means suitable for reversibly locking said first longitudinal element with respect to said first bar when said first longitudinal element is in said first or second position, said first locking means comprising connection means 
The prior art of record shows similar examples of elements disclosed in applicant’s invention; however, it is the examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 8 a.m. to 4 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

2/11/2021